DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, and 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is a shift register circuit comprising: a shift output circuit; and N driving output circuits; wherein N is an integer larger than 1; among the N driving output circuits, an i-th driving output circuit is respectively coupled to an i-th driving clock signal terminal of N driving clock signal terminals, a pull-up node of the shift output circuit, and an i-th driving output terminal of N driving output terminals; the i-th driving output circuit is configured to input an i-th driving clock signal from the i-th driving clock signal terminal to the i-th driving output terminal under a control of the pull-up node, wherein i is a positive integer not greater than N; the shift output circuit is respectively coupled to an input signal terminal, a reset signal terminal, a control clock signal terminal, and a shift output terminal; and the shift output circuit is configured to control a potential of the shift output terminal under a control of the input signal from the input signal terminal, a reset signal from the reset signal terminal, and a control clock signal from the control clock signal terminal; the shift register circuit further includes a pull-down circuit, the pull down circuit is respectively coupled to a pull-down power supply terminal, each of the driving output terminals, a pull-down node of the shift output circuit, and the input signal terminal; and the pull-down circuit is configured to input the pull-down power supply signal from the pull-down power supply terminal to each of the driving output terminals under a control of the pull-down node and the input signal.  The closest prior art Peng (US 2016/0358666) discloses a shift register circuit comprising: a shift output circuit; and N driving output circuits; wherein N is an integer larger than 1; among the N driving output circuits, an i-th driving output circuit is respectively coupled to an i-th driving clock signal terminal of N driving clock signal terminals, a pull-up node of the shift output circuit, and an i-th driving output terminal of N driving output terminals; the i-th driving output circuit is configured to input an i-th driving clock signal from the i-th driving clock signal terminal to the i-th driving output terminal under a control of the pull-up node, wherein i is a positive integer not greater than N. the shift output circuit is respectively coupled to an input signal terminal, a reset signal terminal, a control clock signal terminal, and a shift output terminal; and the shift output circuit is configured to control a potential of the shift output terminal under a control of the input signal from the input signal terminal, a reset signal from the reset signal terminal, and a control clock signal from the control clock signal terminal.  However, none of the cited prior art teaches or suggests the limitation of the shift register circuit further includes a pull-down circuit, the pull down circuit is respectively coupled to a pull-down power supply terminal, each of the driving output terminals, a pull-down node of the shift output circuit, and the input signal terminal; and the pull-down circuit is configured to input the pull-down power supply signal from the pull-down power supply terminal to each of the driving output terminals under a control of the pull-down node and the input signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628